ORDER

PER CURIAM.
Appellant, Billie D. Leíble, appeals the judgment of the Circuit Court of Warren County dissolving her marriage to respondent, John G. Leíble, insofar as the court granted respondent sole legal custody and primary physical custody of the parties’ minor children. We affirm.
We have reviewed the briefs of the parties and the legal file and find the trial court’s judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. As an extended opinion would *307serve no jurisprudential purpose, we affirm the trial court pursuant to Rule 84.16(b).